         Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 1 of 15



DAN     N.       FIORITO      III
T h e L a w O f fi c e o f D a n N . F i o r i t o I I I
844 NW 48th Street

Seattle, WA 98107
Phone: (206) 299-1582
Fax: (206) 770-7590
Email: dan@danfiorito.com
Pro Hac Vice


LINDA        M.      DEOLA

Morrison, Sherwood, Wilson &Deola, PLLP
401 North Last Chance Gulch
P. O . B o x 5 5 7

Helena, MT 59624-0557
Phone: (406) 442-3261
Fax: (406) 443-7294
Email: ldeola@mswdlaw.com
                      Attorneys for Plaintiff


                        IN    THE    UNITED         S TAT E S   DISTRICT       COURT
                              FOR      THE      DISTRICT        OF   M O N TA N A
                                           HELENA          DIVISION

 J E S S J . D AV I E S                                         CV   1 7 - 11 5 - H - B M M

                    Plaintiff,
         v s .                                                  BRIEF    IN   SUPPORT         OF
  UNITED            S TAT E S       E N V I R O N M E N TA L    PLAINTIFF’S          MOTION        FOR

  PROTECTION AGENCY; and                                        SANCTIONS           PURSUANT        TO
                                       1
  ANDREW WHEELER,                                               FED. R. CIV. P. 37 (e)
 A d m i n i s t r a t o r,
                    Defendants.




^Pursuant to Fed. R. Civ. P. 25(d), the current Administrator of the Environmental
Protection Agency, Andrew Wheeler, is automatically substituted for former
Administrator Scott Pruitt.
       Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 2 of 15



                                I.    INTRODUCTION


       Plaintiff moves for sanctions against the Defendant pursuant to Rule 37(e). R.

Civ. P. as aresult of the Defendants’ failure to produce three emails that the Federal

Occupational Health (FOH) sent to EPA employee Maureen O’Mara regarding his

medical status. (Doc. 75 at 1-2).

       Plaintiff previously filed aMotion to Compel these documents (Doc.74).

There is no dispute they have not been produced. As discussed in this Court’s

Motion to Compel Order, “[T]he emails that the EPA produced failed to include

three emails that the FOH sent to EPA employee Maureen O’Mara regarding

Davies’s medical status. A“Medical Monitoring Chronology” prepared by O’Mara

indicates that the missing emails were dated September 19,2016, December 2, 2016,

and January 9, 2017.” (Doc. 75, Ex. M, (Doc. 117 at 2-3).

      Plaintiff has since discovered afourth email that existed between Ms. O’Mara

and FOH that was not produced, and that EPA is unable to locate. Ex. A, Defendant’s

Response to Plaintiff’s Third Interrogatories and Requests for Production, RFP 59.

Ex B, USA 5430. The existence of the email was not known by Plaintiff at the time

of his Motion to Compel. Defendant has acknowledged it cannot find the email;

thus, an additional Motion to Compel the production of this email would be moot.

      It is undisputed that Defendants were required to preserve this evidence.

There is no dispute that it has not been produced. Given the critical nature of the



                                          2
      Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 3 of 15



content of these missing e-mails, discussed below, sanctions against the Defendant

are warranted.


                 I I . L E G A L S TA N D A R D S a n d A R G U M E N T


      Rules 37(e) F. R. Civ. P. provides:

      (e) Failure to Preserve Electronically Stored Information. If
      electronically stored information that should have been preserved in
      the anticipation or conduct of litigation is lost because aparty failed to
      take reasonable steps to preserve it, and it cannot be restored or
      replaced through additional discovery, the court:
      (1) upon finding prejudice to another party from loss of the
      information, may order measures no greater than necessary to cure the
      prejudice; or
      (2) only upon finding that the party acted with the intent to deprive
      another party of the information’s use in the litigation may:
      (A) presume that the lost information was unfavorable to the party;
      (B) instruct the jury that it may or must presume the information was
      unfavorable to the party; or
      (C) dismiss the action or enter adefault judgment.

      Arecent 9^*" circuit case set forth the applicable standards under Rule 37(e):

            The parties agree that the Okupnik call is electronically stored
      information      o r   ESI,      and that Rule 37(e) governs  this

      dispute. Rule 37(e) sets forth three criteria to determine whether
      spoliation of ESI has occurred: (I) the ESI "should have been preserved
      in the anticipation or conduct of litigation"; (2) the ESI "is lost because
      aparty failed to take reasonable steps to preserve it"; and (3) "[the
      ESI] cannot be restored or replaced through additional discovery." Fed.
      R. Civ. P. 37(e). If these criteria are met and the court finds that there
      i s
           prejudice to another party from [the loss] of the
      ESI," Rule 37(e)(1) instructs acourt to "order measures no greater than
      necessary to cure the prejudice." Fed. R. Civ. P. 37(e)(1).

             However, if ESI is spoliated and aparty "acted with the intent to
      deprive another party of the information's use in the
      litigation," Rule 37(e)(2) authorizes the imposition of more
      Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 4 of 15



      severe sanctions including an adverse inference jury instruction. Fed.
      R. Civ. P. 37(e)(2)(B) (a court may "instruct the Jury that it may or must
      presume the [spoliated] information was unfavorable to the party").
      Unlike Rule 37(e)(1), there is no requirement that the court find
      prejudice to the non-spoliating party under Rule 37(e)(2). "This is
      because the finding of intent required by the subdivision can support
      not only an inference that the lost information was unfavorable to the
      party that intentionally destroyed it, but also an inference that the
      opposing party was prejudiced by the loss of information that would
      have favored its position." 2015 Advisory Comm. Notes.

          Rule 37(e) does not define "intent." However, the 2015 Advisory
      Committee Notes to the amendment of Rule 37(e) advise that
      "[njegligent or even grossly negligent behavior" is insufficient to show
      "intent." 2015 Advisory Comm. Notes. Accordingly, courts have found
      that aparty's conduct satisfies Rule 37(e)(2)'s intent requirement when
      the evidence shows or it is reasonable to infer, that the party
      purposefully destroyed evidence to avoid its litigation obligations. See,
      e.g., First Fin. Sec., Inc. v. Freedom Equity Grp., LLC, No. 15-CV-
      1893-HRL, 2016 U.S. Dist. LEXIS 140087, 2016 WL 5870218, at *3
      (N.D. Cal. Oct. 7, 2016) (finding that the defendant's agents acted with
      intent in deleting text messages based on evidence of an "explicit
      agreement to avoid communicating electronically," which "suggest[ed]
      ashared intent to keep incriminating facts out of evidence"); CATS,
      LLC V. Black Lineage, Inc., 164 F. Supp. 3d 488, 501 (S.D.N.Y.
      2016) (the        plaintiffs       conduct         w a s       intentional

      under Rule 37(e) because, absent "any other credible explanation for
       plaintiffs alteration of] the email addresses, it is more than reasonable
      to infer that the intention was to manipulate the digital information
      specifically for purposes of this litigation"); Ottoson v. SMBC Leasing
      &Fin., Inc., 268 F. Supp. 3d 570, 582 (S.D.N.Y. 2017) (the plaintiffs
      conduct was intentional under Rule 37(e) where the evidence showed
      that the plaintiff either purposefully deleted e-mails that showed she
      might have fabricated the existence of areport that was critical to her
      lawsuit or purposefully failed to take any steps to preserve the e-mails)
      (citing cases).

Porter v. City &Cty. of San Francisco, 2018 U.S. Dist. LEXIS 151349, *6-9, 2018

WL 4215602



                                          4
      Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 5 of 15




       a .   RULE 37 (e) (1) Criteria has been met in this case


      There is no dispute that Defendants failure to produce the e-mails meets the

criteria under 37(e)(1), described by the Porter court. Accordingly, when ..

these criteria are met and the court finds that there is "prejudice to another party

from [the loss] of the ESI," Rule 37(e)(1) instructs acourt to "order measures no

greater than necessary to cure the prejudice." Fed. R. Civ. P. 37(e)(1).” Id.

      Mr. Davies has been prejudiced by EPA’s failure to produce these e-mails.

The e-mails are critical to this case. Ms. O’Mara and Dr. Rosenberg undeniably

communicated via email and Ms. O’Mara had primary responsibility on behalf of

EPA to work with FOR to determine whether Mr. Davies could perform all

essential functions of acriminal investigator. She was the conduit of information

exchanged between FOR and EPA regarding Mr. Davies’ second medical fitness

for duty evaluation, yet these e-mail communications, identified in alog she

prepared and specifically identified are missing. (Ex. C, USA 3111-3114)

      Mr. Davies was medically cleared as acondition of becoming employed by

the EPA on February 17, 2015. Dr. Rosenberg was the FOR physician that cleared

him. After his employment began, on August 21, 2016, Mr. Davies filed a

complaint with the U.S. Office of Special Counsel regarding his belief that the

EPA was discriminating against him and notified Mr. Martinez that he had filed

the complaint. (Doc. 75 Ex. I) Afew weeks later, according to Ms. O’Mara’s

                                           5
       Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 6 of 15



chronology, on September 14, 2016, she sent an FOH-22 form to John Gauthier for

Mr. Davies to complete allegedly to obtain “respiratory clearance”. By September

19, 2016 Dr. Rosenberg reversed his prior decision and determined that Mr. Davies

was not medically qualified. After Mr. Davies medical clearance was reversed, he

was instructed that in order to get “re-qualified” he must produce all of his VA

disability records.

      The validity of the required second medical clearance imposed upon Mr.

Davies and the validity of the request for all of Mr. Davies VA medical disability

records is suspect for several reasons. For the second medical clearance, EPA

required him to complete aFOH-22 under the guise that it was needed for him to

obtain “respiratory clearance.   However, wearing arespirator was not disclosed as

an essential function of the job and Mr. Davies’ first medical clearance (which

included disclosures made on aFOH-5) addressed and tested for respiratory related

conditions. (Ex D, Plaintiff 119-125)

       Ms. O’Mara testified during her deposition that all employees had to

complete the FOH-22 for Hazardous Waste Operations Training (Ex. E, Excerpts

O’Mara Depo. P. 37 L. 20-38 L. 14.) Yet an EPA generated e-mail from January

of 2017 clearly states that FOH did not require current employees to complete a

FOH 22. Notably, recipients of the e-mail were directed to contact the author.

Paula Thomas or Ms. O’Mara (Ex. F). So, Ms. O’Mara’s deposition statement that



                                         6
       Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 7 of 15



all employees were required to eomplete an FOH 5is simply not true. This

condition seemingly was only imposed upon Mr. Davies.

      The FOH 22 also became the catalyst for EPA imposing the additional

requirement on Mr. Davies that he disclose all of his VA medical disability

records. But here too, the EPA cannot establish the basis for this requirement.

Regardless, in terminating Mr. Davies, the EPA used the alleged failure to

produce all of his VA disability records as cause for termination. Moreover, when

asked during her deposition whether she could identify any documentation from

FOH confirming that the information Mr. Davies provided regarding his service-

connected disability was insufficient, Ms. O’Mara admitted she could not (Ex. E,

Excerpts O’Mara Depo. pp. 117-118).

       Furthermore, the EPA cannot produce the email FOH allegedly sent to it

with the FOH 22 form attached Ex B, USA 5430. Consequently, there is no

evidence to substantiate that the FOH 22 came from FOH. The inference from


this missing email is that the EPA ordered the FOH-22 to be completed on it’s on

volition and not at the direction of the FOH.


      During Dr. Rosenberg’s deposition he had no explanation for why EPA

would need Mr. Davies’ complete VA disability records particularly after Mr.

Davies had already been medically cleared. Yet, the record shows that Dr.

Rosenberg requested these records. When asked why he requested Mr. Davies’



                                          7
      Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 8 of 15



complete VA disability records, Dr. Rosenberg did not know the answer to that

question either. (Exhibit G, Excerpts Rosenberg Depo. pp. 34-39).

      Who was directing Dr. Rosenberg to seek out Mr. Davies’ complete VA

disability records and who determined that what Mr. Davies provided was

insufficient? These are significant unanswered questions and Mr. Davies believes

that the communications that have disappeared between Ms. O’Mara and Dr.

Rosenberg likely would provide answers to these questions.

      To this end, the dates of the missing e-mails are significant. As noted, the

dates of the missing e-mails are September 19, 2016, December 2, 2016, and

January 9, 2017. Ms. O’Mara issued the FOH-22 form to Mr. Davies on

September 14, 2016 supposedly for respiratory clearance. The EPA cannot

produce any email to demonstrate FOH in fact sent EPA the FOH 22, despite Ms.

O’Mara’s representation that this in fact was the case (Ex B, USA 5430). It would

be highly unlikely for FOH to require the FOH-22 given that FOH advised EPA

that aFOH 22 was not required for current employees.

      On September 22, 2016, the Director of Resource Management (Helena

Wooden-Aguilar) sent an e-mail regarding the re-certification of Mr. Davies. Her

e-mail raised multiple points. Among those relevant to this motion she stated:

      2. 1raised to John that FOH cleared him when he on boarded and John
      Gbasically said if scomplicated and there are discussions happening
      with Maureen regarding this. ...




                                         8
      Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 9 of 15



       4. John then said that when folks are not cleared there is aprocess that
       they can undertake to get cleared. It seems that management in CID
       feel like the flags are troublesome. They want to cut their loses (sic)
     and want options (e.g., terminate).
emphasis added

(Ex. H, USA 3305)

      This e-mail was written three days after the first missing e-mail and it

specifically refers to Ms. O’Mara as being aware of the complications seemingly

related to re-certifying Mr. Davies. Also significant is that the EPA was seeking to

terminate Mr. Davies. “Management in CID feel like the flags are troublesome.

Are the flags Mr. Davies was reporting EPA’s conduct? Clearly, Ms. O’Mara was

aware of the situation as she is specifically referenced in this e-mail. It is not

unreasonable to assume that the September 19, 2016 missing e-mail addressed

some of these issues.


      Notably in June of 2016 the idea of using “documentation” as apotential

means to terminate Mr. Davies was presented by EPA’s Vernon Jackson. In June

of 2016, Mr. Davies was inquiring about leave for him to move from one duty

station (Montana) to another in Ohio. Aquestion had been raised whether EPA

could withdraw its offer of employment to Mr. Davies. This issue will be discussed

in detail in Plaintiffs summary judgment motion but for purposes of this motion.

in June of 2016 the acting director for CID, Ted Stanich, was advised that while

the offer to Mr. Davies could not be withdrawn, since it had been accepted.



                                           9
            Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 10 of 15



CC   ■


         WJithout any specific evidence of suitability issues or Davies’ inability to submit

required documents it would be problematic to withdraw the offer.

emphasis added

             In response, it was clear Mr. Stanich understood how not submitting

     required documents” could be for abasis for termination, as in his response he

only asked for clarification on “the definition of suitability issues.” (Ex. I, USA

4851-52). Within afew months of this communication the EPA had identified all

of Mr. Davies’ VA disability records as “required” for him to be medically cleared

for the second time, and significantly, the EPA terminated Mr. Davies for his

alleged failure to produce these “required documents.” The first section of the

t e r m i n a t i o n l e t t e r i s e n t i t l e d “ FA I L U R E T O P R O V I D E D O C U M E N TAT I O N T O


DETERMINE FITNESS FOR DUTY”, (Ex. J, Plaintiff 17).

             By September 29, 2016, conference calls were being arranged to discuss

whether CID wanted to “clearly communicate that we want to remove him

[Davies]?” (Ex. K, USA 4279)

             During this same time frame, at EPA management’s request, Ms. O’Mara

was looking for guidance on what the standards were for deciding whether a

veteran’s pre-existing VA disability would make him unfit for duty. Former EPA

Special Agent in Charge Michael Burnett testified that he told Ms. O’Mara that if




                                                         10
     Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 11 of 15



EPA hired somebody with adisability, it was wrong to remove that person for the

same disability. (Ex L, Excerpt of Michael Burnett Depo. p. 6)

      Did the e-mails between Ms. O’Mara, who was dealing with the

 complicated” issues regarding Mr. Davies’ prior medical clearance and the

current medical clearance (and use of the FOH-22) and Dr. Rosenberg provide any

insight into what the EPA expected from Dr. Rosenberg? It seems reasonably so.

It has been established that Dr. Rosenberg cannot explain why he asked Mr. Davies

for his complete VA disability records or why EPA would require these documents

for an employee that had already been medically cleared.

      The second missing e-mail, December 2, 2016 is at or about the same time

various individuals were discussing termination of Mr. Davies (Ex. M, USA 4220-

21). Eikewise, at the time of the third missing e-mail, January 9, 2017, discussions

were taking place regarding Mr. Davies and what should or not should be included

in aletter of termination (Ex. N, USA 4097, 4105, 4220-21).

      Ms. O’Mara was clearly the individual tasked with pursuing the FOH-22

requirement, even though FOH did not require this to be completed by current

employees. This form was then used as the catalyst for demanding all of Mr.

Davies’ VA disability records, and then the alleged failure to produce all of the

records, became cause for termination. The why and how of the second medical

certification and the why and how for requiring production of complete VA



                                         11
      Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 12 of 15



disability records is central to this case. Clearly, any communications between Ms.

O’Mara and Dr. Rosenberg, the individual who medically qualified Mr. Davies and

then retracted this qualification, are highly relevant in this case.

      Mr. Davies has been prejudiced by the EPA’s failure to produce these e-

mails. Whether the failure is intentional or not is discussed below. The criteria


under Rule 37(e)(1) as described in Porter has been met and Plaintiff asks this

Court to remedy the situation by drawing anegative inference from EPA’s failure

to produce these e-mails.

       b.    EPA’s conduct is intentional under Rule 37(e)(2)


      Whether or not the Court finds that Plaintiff is prejudiced by the missing e-

mails. Plaintiff requests relief under Rule 37(e)(2) due to the intentional spoliation

of evidence created by the EPA.

      Defendants have failed to provide aviable explanation as to why or how

these e-mails vanished. The government has ahighly sophisticated e-mail retrieval

system. Indeed, the EPA has produced thousands of e-mails through the use of

various search terms and the EPA has represented with respect to the e-mails at

issue, that multiple searches were performed. There can be no dispute that these e-

mails existed when they were specifically identified in Ms. O’Mara’s log, yet they

are gone.




                                           12
      Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 13 of 15



      Although intent is not defined in Rule 37, as noted by one court cited in the

Porter case, conduct can be intentional under Rule 37(e) when, absent "any other

credible explanation for [plaintiffs alteration of| the email addresses, it is more

than reasonable to infer that the intention was to manipulate the digital information

specifically for purposes of this litigation"; Ottoson v. SMBC Leasing &Fin., Inc.,

268 F. Supp. 3d 570, 582 (S.D.N.Y. 2017).

      Given the level of sophistication of the government’s e-mail search system.

as described by the EPA in response to Mr. Davies Motion to Compel, it is more

reasonable than not to infer that intentional manipulation, i.e. deletion of the e-

mails at issue occurred.


      If intent is found acourt may:

(A) presume that the lost information was unfavorable to the party;
(B) instruct the jury that it may or must presume the information was unfavorable
to the party; or
(C) dismiss the action or enter adefault judgment.

                                III.    CONCLUSION


      The e-mails in question relate to principal key issues in this case and have

vanished. It is fundamentally unfair for the EPA to escape the failure to produce

these documents without asignificant consequence especially when the EPA is

alleging that FOH alone was responsible for evaluating Mr. Davies’ medical

fitness. Not only has the EPA failed to produce the email where it allegedly

received the FOH-22 from FOH, it cannot provide any of the email correspondence


                                           13
     Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 14 of 15



with FOH referenced in Ms. O’Mara’s chronology. Therefore, based upon the

foregoing, Mr. Davies asks the Court to presume the information that has

disappeared was unfavorable to the EPA, that the EPA decided to issue to FOH-22

to disqualify Mr. Davies, or in the alternative, for the Court to fashion whatever

remedy it deems appropriate.

      DATED this 22"^ day July, 2020.


                                       /s/ Linda Deola
                                       Attorney for Plaintiff

                                       /s/ Dan N. Fiorito
                                       Attorney for Plaintiff, Pro Mac Vice




                                          14
     Case 6:17-cv-00115-BMM Document 130 Filed 07/22/20 Page 15 of 15



                      C E RT I F I C AT E     OF    COMPLIANCE


      Pursuant to Rule 7.1(d)(2)(E) of the Montana Federal Local Rules of

Procedure, Icertify that the foregoing brief, is printed with aproportionately

spaced Times New Roman text typeface of 14 points; is double spaced; and the

word count calculated by Microsoft Word for Mac is 3,131 excluding caption and

certificate of compliance.

      DATED this 22"^ day of July, 2020.

                                            /s/ Linda Deola

                                            Attorney for Plaintiff

                                            /s/ Dan N. Fiorito

                                            Attorney for Plaintiff, Pro Hac Vice




                                              15
